          Case 1:19-cv-09996-AJN Document 91 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            



 Sergio Calderon Lara, et al.,

                        Plaintiffs,
                                                                               19-cv-9996 (AJN)
                –v–
                                                                                    ORDER
 Knollwood Road Delicatessen Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Court will hold an initial pretrial conference in this matter on September 3, 2021, at

3:15 p.m. The parties shall submit their joint letter and proposed case management plan as set

forth in the Court’s Order of November 1, 2019 (Dkt. No. 15) at least seven days before the

scheduled conference.


       SO ORDERED.


Dated: July 29, 2021                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
